DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite deploying a planar array, expressing received signals by a three-dimensional tensor, expressing a received signal of the subarray as another three-dimensional tensor, calculating a second order cross-correlation tensor, deriving an augmented discontinuous virtual planar array, taking a symmetric part of the virtual uniform planar array to obtain equivalent signals, obtaining second-order signals by re-shaping cross-correlation tensor, transforming elements of a received signal, segmenting a sub-array, defining dimensional sets, and performing a CANDECOMP/PARACFAC decomposition on the three-dimensional structures coarray tensor. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, is a series of mathematical calculations. The claim recites a series of mathematical formulas or calculations that are used to estimate a two-dimensional direction-of-arrival (DOA) for a coprime planar array based on coarray tensor signal processing. Thus, the claims recite a mathematical concept. This judicial exception is not integrated into a practical application because the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ray 20160172767 congruent non-uniform antenna arrays.
Sumi et al US 20190129026 measurement and imaging instructions and beamforming method.
Chen et al 20210364564 discloses spatial spectrum estimation method with enhanced degree-of-freedom based on block sampling tensor construction for coprime planar array.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648